McCay, Judge,
concurring.
I concur in the judgment of affirmance, but I do so on the sole ground that the plaintiff in the original suit, Tison, having failed to move at the term at which the judgment was had' to set aside the order dismissing his case, or to file a bill of exceptions to the decision within thirty days after the adjournment of the Court, he is to be conclusively held to have assented to the judgment, and cannot at a subsequent term, thus escape the consequences of his own laches.